Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Kim Tae Won KR 101513000 B1), hereinafter Kim.
Regarding claim 1, Kim teaches a power child lock system (fig. 1) to be mounted in an inner panel (163a is interpreted as an inner panel) of a vehicle door, the power child lock system comprising: a power actuator (120); a wheel gear (145) that is rotatable by the power actuator; a child lock link (153) that is movable by rotation of the wheel gear (para. 0040); a child lock lever (151, 152) that is movable by rotation of the wheel gear (para. 0039); an inside lever (165) connected to an inside handle assembly through a cable (para. 0047); a release lever (163) mechanically connected to a door latch mechanism and detachably connected to the inside lever (para. 0053); and an indicator lever (167) that is rotatable by movement of the child lock link (para. 0040), wherein the indicator lever is mounted to close a mounting hole of the inner panel (mounts through hole 163e of the inner panel).
Regarding claim 2, Kim teaches the power child lock system according to claim 1, wherein the indicator lever (167) is disposed under the mounting hole (163) and wherein a diameter of the indicator lever is larger than a diameter of the mounting hole of the inner panel (fig. 5).
Regarding claim 3, Kim teaches the power child lock system according to claim 1, wherein the indicator lever has two protrusions spaced apart from each other (167a and 167c), and wherein the child lock link is fitted between the protrusions of the indicator lever (fig. 6).
Regarding claim 4, Kim teaches the power child lock system according to claim 1, wherein a helical gear (145) is coupled to an output shaft of the power actuator (140) and wherein the wheel gear has a toothed portion meshing with the helical gear (fig. 6).
Regarding claim 5, Kim teaches the power child lock system according to claim 1, wherein the wheel gear has a contact protrusion (contacts 151) which is brought into contact with the child lock lever (contacts 151; para. 0040) and wherein the contact protrusion of the wheel gear is configured to press the child lock lever by rotation of the wheel gear to cause the child lock lever to move (para. 0040).
Regarding claim 6, Kim teaches the power child lock system according to claim 1, wherein the inside lever (165) and the release lever (163) are engaged or disengaged by movement of the child lock lever (151, 152; para. 0053).
Regarding claim 10, Kim teaches the power child lock system according to claim 1, wherein the inside lever (165) and the release lever (163) pivot around one pivot pin (161).
Regarding claim 11, Kim teaches a vehicle comprising: a vehicle body; a vehicle door attached to the vehicle body, the vehicle door including an inner panel (163a is interpreted as an inner panel) and an inside handle assembly (para. 0047); a power actuator (140); a wheel gear (143) that is rotatable by the power actuator; a child lock link (153) that is movable by rotation of the wheel gear (para. 0040); a child lock lever (151, 152) that is movable by rotation of the wheel gear (para. 0039); an inside lever (165) 
Regarding claim 12, Kim teaches the vehicle according to claim 11, wherein the vehicle door comprises a rear vehicle door (while Kim does not explicitly point to a read vehicle door it is understood to one of ordinary skill in the art that child lock systems are for use on read vehicle doors, where children would be seated).
Regarding claim 13, Kim teaches the vehicle according to claim 11, wherein the indicator lever (167) is disposed under the mounting hole (163e) and wherein a diameter of the indicator lever is larger than a diameter of the mounting hole of the inner panel (fig. 5).
Regarding claim 14, Kim teaches the vehicle according to claim 11, wherein the indicator lever has two protrusions spaced apart from each other (167a and 167c), and wherein the child lock link is fitted between the protrusions of the indicator lever (fig. 6).
Regarding claim 15, Kim teaches the vehicle according to claim 11, wherein a helical gear (145) is coupled to an output shaft of the power actuator (140) and wherein the wheel gear has a toothed portion meshing with the helical gear (fig. 6).
Regarding claim 16, Kim teaches the vehicle according to claim 11, wherein the wheel gear has a contact protrusion (contacts 151) which is brought into contact with the child lock lever (contacts 151; para. 0040) and wherein the contact protrusion of the wheel gear is configured to press the child lock lever by rotation of the wheel gear to cause the child lock lever to move (para. 0040).
Regarding claim 17, Kim teaches the vehicle according to claim 11, wherein the inside lever (165) and the release lever (163) are engaged or disengaged by movement of the child lock lever (151, 152; para. 0053).
Regarding claim 18, Kim teaches the vehicle according to claim 11, wherein the inside lever (165) and the release lever (163) pivot around one pivot pin (161).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 contains allowable subject matter for disclosing that the inside lever and the release lever have guide slots which the post of the child lock lever engages.  Damboiu (US 20180112441 A1) teaches the use of a guide post on the child lock lever which engages with slots on the inside lever and the release lever, however there would be no motivation to combine this teaching with the invention of Kim.  
Claims 8 and 9 contain allowable subject matter for depending upon claim 7.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675